DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 

Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.
	
Information Disclosure Statement
The information disclosure statement(s) submitted on 4/26/2021 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 1 is objected to for minor informalities and require the following or other appropriate correction:

In claim 1, line 2, “comprising;” should be changed to “comprising: ”, in order to correct an apparent typographical error.
In line 1 of claims 2-4, “A method” should be changed to “The method”, since there is already antecedent basis for the method. 
In line 1 of claims 6-8, “A terminal device” should be changed to “The terminal device”, since there is already antecedent basis for the terminal device. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nan, et al (EP 3582535 A1), hereafter Nan.

Regarding claim 1, Nan teaches
a method of operating a terminal device in a wireless telecommunications network, comprising;
receiving a system information block containing a list of a plurality of different values of a parameter used in the wireless telecommunication network
(Pg. 2 of 21, 5th Paragraph - the first information is used to indicate that: the base station sends the first SIB, wherein the first SIB comprises system information that at least one of a UE of a first type or a UE supporting coverage enhancement needs to receive, wherein the UE of the first type is UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier
Pg. 14 of 21, 6th Paragraph -S301: UE obtains a first information block sent by a base station
(From Pg. 2, 5th Paragraph, the UE obtains the SIB from the base station, which includes first information that indicates parameters that include the UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier));
determining one or more parameter values in the list which is supported within the terminal device
(Pg. 14 of 21, 8th Paragraph - S303: The UE determines an access requirement of the UE
Pg. 14 of 21, 9th Paragraph – The UE determines when the UE is the UE of the first type and the UE supports coverage enhancement, if a channel quality parameter is less than or equal to a preset threshold); and
receiving a system information block associated with the one or more supported parameter values from one or more other system information blocks associated with non-supported parameter values
(Pg. 11 of 21, 5th Paragraph - If the first information indicates a degree of coverage enhancement supported by the base station, the first information is an information element in the first information block or a second SIB, and the second SIB is any one of SIBs
Pg. 14 of 21, 9th Paragraph – The UE determines when the UE is the UE of the first type and the UE supports coverage enhancement, if a channel quality parameter is less than or equal to a preset threshold
Page 18, 3rd Paragraph - The first SIB includes one SIB or two SIBs
Page 18, 5th Paragraph -The first information includes one bit, where one state of the one bit is used to indicate: the base station does not support access by the UE of the first type and the base station does not support coverage enhancement
(From Pg. 11, 5th Paragraph, the first information is received in a second SIB, the first information, including supported coverage enhancement, which as indicated in Pg. 14, 9th Paragraph, is supported if a channel quality parameter is less than or equal to a preset threshold, where the second SIB, as indicated in Page 18, 3rd and 5th Paragraphs, is also associated with non-supported coverage enhancement)).
Regarding claim 2, Nan teaches a method according to claim 1,
wherein the parameter value is the frequency using which the terminal device is capable of communicating with the wireless telecommunications network
(Pg. 2 of 21, 5th Paragraph - the first information is used to indicate that: the base station sends the first SIB, wherein the first SIB comprises system information that at least one of a UE of a first type or a UE supporting coverage enhancement needs to receive, wherein the UE of the first type is UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier). 

Regarding claim 4, Nan teaches a method according to claim 1, 
comprising: 
operating the terminal device in a coverage enhancement mode
(Pg. 14 of 21, 8th Paragraph - S303: The UE determines an access requirement of the UE
Pg. 14 of 21, 9th Paragraph – The UE determines when the UE is the UE of the first type and the UE supports coverage enhancement
Pg. 15 of 21, 2nd Paragraph - S305: The UE accesses the base station if the capability of the base station conforms to the access requirement of the UE
(From Pg. 15, the UE operates using the base station, when the base station conforms to the access requirement, which, as indicated in Pg. 14, 8th and 9th paragraphs, includes coverage enhancement)). 
Regarding claim 5, Nan teaches 
a terminal device for use in a wireless telecommunications network, the terminal device comprising transceiver circuitry configured to communicate with the telecommunications network and control circuitry configured to control the transceiver circuitry to receive a system information block containing a list of a plurality of different values of a parameter used in the wireless telecommunication network
(Pg. 2 of 21, 5th Paragraph - the first information is used to indicate that: the base station sends the first SIB, wherein the first SIB comprises system information that at least one of a UE of a first type or a UE supporting coverage enhancement needs to receive, wherein the UE of the first type is UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier
Pg. 14 of 21, 6th Paragraph -S301: UE obtains a first information block sent by a base station
(From Pg. 2, 5th Paragraph, the UE obtains the SIB from the base station, which includes first information that indicates parameters that include the UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier));
the control circuitry being configured to determine one or more parameter values in the list which is supported within the terminal device
(Pg. 14 of 21, 8th Paragraph - S303: The UE determines an access requirement of the UE
Pg. 14 of 21, 9th Paragraph – The UE determines when the UE is the UE of the first type and the UE supports coverage enhancement, if a channel quality parameter is less than or equal to a preset threshold); and 
to control the transceiver circuitry to further receive a system information block associated with the one or more supported parameter values from one or more other system information blocks associated with non-supported parameter values
(Pg. 11 of 21, 5th Paragraph - If the first information indicates a degree of coverage enhancement supported by the base station, the first information is an information element in the first information block or a second SIB, and the second SIB is any one of SIBs
Pg. 14 of 21, 9th Paragraph – The UE determines when the UE is the UE of the first type and the UE supports coverage enhancement, if a channel quality parameter is less than or equal to a preset threshold
Page 18, 3rd Paragraph - The first SIB includes one SIB or two SIBs
Page 18, 5th Paragraph -The first information includes one bit, where one state of the one bit is used to indicate: the base station does not support access by the UE of the first type and the base station does not support coverage enhancement
(From Pg. 11, 5th Paragraph, the first information is received in a second SIB, the first information, including supported coverage enhancement, which as indicated in Pg. 14, 9th Paragraph, is supported if a channel quality parameter is less than or equal to a preset threshold, where the second SIB, as indicated in Page 18, 3rd and 5th Paragraphs, is also associated with non-supported coverage enhancement)).
Regarding claim 6, Nan teaches a terminal device according to claim 5, 
wherein the parameter value is the frequency using which the terminal device is capable of communicating with the wireless telecommunications network
(Pg. 2 of 21, 5th Paragraph - the first information is used to indicate that: the base station sends the first SIB, wherein the first SIB comprises system information that at least one of a UE of a first type or a UE supporting coverage enhancement needs to receive, wherein the UE of the first type is UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier).
Regarding claim 8, Nan teaches a terminal device according to claim 5, 
wherein the control circuitry is configured to operate the terminal device in a coverage enhancement mode
(Pg. 14 of 21, 8th Paragraph - S303: The UE determines an access requirement of the UE
Pg. 14 of 21, 9th Paragraph – The UE determines when the UE is the UE of the first type and the UE supports coverage enhancement
Pg. 15 of 21, 2nd Paragraph - S305: The UE accesses the base station if the capability of the base station conforms to the access requirement of the UE
(From Pg. 15, the UE operates using the base station, when the base station conforms to the access requirement, which, as indicated in Pg. 14, 8th and 9th paragraphs, includes coverage enhancement)). 
Regarding claim 9, Nan teaches a base station for use in communicating with a terminal device in a wireless telecommunications network, 
the base station comprising transceiver circuitry configured to communicate with the terminal device and control circuitry configured to control the transceiver circuitry to transmit a system information block comprising a list of a plurality of different values of a parameter used in the wireless telecommunications network
(Pg. 2 of 21, 5th Paragraph - the first information is used to indicate that: the base station sends the first SIB, wherein the first SIB comprises system information that at least one of a UE of a first type or a UE supporting coverage enhancement needs to receive, wherein the UE of the first type is UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier
Pg. 14 of 21, 6th Paragraph -S301: UE obtains a first information block sent by a base station
(From Pg. 2, 5th Paragraph, the UE obtains the SIB from the base station, which includes first information that indicates parameters that include the UE working at a specific frequency width of a carrier, and the specific frequency width is less than bandwidth of the carrier)), and 
a location of a further system information block associated with each different value of the parameter
(Pg. 11 of 21, 5th Paragraph - If the first information indicates a degree of coverage enhancement supported by the base station, the first information is an information element in the first information block or a second SIB, and the second SIB is any one of SIBs
Pg. 14 of 21, 9th Paragraph – The UE determines when the UE is the UE of the first type and the UE supports coverage enhancement, if a channel quality parameter is less than or equal to a preset threshold
(From Pg. 11, 5th Paragraph, the first information is received in a second SIB, the first information, including supported coverage enhancement, which as indicated in Pg. 14, 9th Paragraph, is supported if a channel quality parameter is less than or equal to a preset threshold)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ??, in view of Nan, in view of You, et al (US PG Publication 2015/0257173), hereafter You.

Regarding claim 3, Nan teaches a method according to claim 1.
Nan does not teach
wherein the parameter value is a public land mobile network value.
In the same field of endeavor, ?? teaches the limitations not taught by Nan, including 
wherein the parameter value is a public land mobile network value
([0148] - Several SIB1 sets may be defined. In this case, each SIB1 set includes values of the parameters belonging to SIB1. The following tables shows parameters constituting one SIB1 set and descriptions thereof
TABLE 7 Parameter 0 Parameter 1 Parameter 2 Parameter 3 Parameter 4 Public Land The tracking The cell q-RxLevMin The trans- Mobile area code barring missions Network (TAC) and status times and (PLMN) cell ID periodicities identities of other SIBs the network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nan, which includes a UE receiving SIBs that include parameters in a particular manner, to include You’s teaching of receiving SIBs that include parameters that include PLMN parameters, for the benefit of having a UE needing coverage enhancement receive SIB1 on a specific frequency resource of a specific subframe to reduce the overhead caused by reading the PDCCH (see [0210]).	

Regarding claim 7, Nan teaches terminal device according to claim 5. 
Nan does not teach
wherein the parameter value is a public land mobile network value.
In the same field of endeavor, ?? teaches the limitations not taught by Nan, including 
wherein the parameter value is a public land mobile network value
([0148] - Several SIB1 sets may be defined. In this case, each SIB1 set includes values of the parameters belonging to SIB1. The following tables shows parameters constituting one SIB1 set and descriptions thereof
TABLE 7 Parameter 0 Parameter 1 Parameter 2 Parameter 3 Parameter 4 Public Land The tracking The cell q-RxLevMin The trans- Mobile area code barring missions Network (TAC) and status times and (PLMN) cell ID periodicities identities of other SIBs the network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nan, which includes a UE receiving SIBs that include parameters in a particular manner, to include You’s teaching of receiving SIBs that include parameters that include PLMN parameters, for the benefit of having a UE needing coverage enhancement receive SIB1 on a specific frequency resource of a specific subframe to reduce the overhead caused by reading the PDCCH (see [0210]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brismar, et al (US PG Publication 2015/0382284), hereafter Brismar, teaches extended system information distribution mechanisms.
Lee, et al (US PG Publication 2017/0105166), hereafter Lee, teaches a method and apparatus for SIB acquisition for WTRUs in non-CE modes and CE modes. 
Vannithamby, et al (US PG Publication 2016/0073326), hereafter Vannithamby, teaches generating, broadcasting and receiving SIBs. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641